Title: To Benjamin Franklin from John Kendrick, 13 June 1779
From: Kendrick, John
To: Franklin, Benjamin


Lisbon June 13. 1779—
Have taken the liberty to inform Your Excellency that I Commanded the Brig Count De. Estaing a privateer of Sixteen Guns from Boston belonging to Messrs. Isaac Sears Paskel Smith & Company that on the 7. of April in Latitude 38:40 N—and Longitude 33:30 West. from the Meridion of London I was taken By the Ship Brutus of 28 Guns and her Tender of Ten Guns from London the Brutus was Commanded by Samuel Hill of Boston and the tender by one Ross of Boston, Both In the Brittish Service— I remain’d Prissener on Board till the 22. Instant when Graciosa one of the western Islands Bore SW. from us ten Leagues Capt. Hill Gave me Boat and Order’d me on Shore with thirty more of my Ships Company whare we arrived that Day—we was Very Sevilly treated by the Inhabitants, I remained there fourteen Days, then got to the Island of Tersary, where we was Likewise well treatted By the General of the Islands who made Provision for me and my people & after a Stay of Sixteen Days there the General provided me and all my peopel with a passage to Lisbon on Board a Sweddish vessel, & put on board Provissions and what was Nessary for Our Subsistance all att. the Exspence of the Queen of Pertengill, I arived att. Lisbon the first of June Comeing on Shore I Fortannately found a Gentleman that is a very Sensiar Friend to the Cause of Liberty to Say Arnold Henry Dohrman Esqr. who has not only Furnish’d myself Officers & people with such appearel as they Stood in Need of. & provissions, But with Sufficensy of money to Bare our Exspences to Spain, for which place we set on to day.
I am Your Excellency Mt. Servt.
John Kendrick
P.S. Please to Foward the Inclos’d—His Excellency Benjamin Franklin Esqr.
 
Addressed: His Excellency Benja. Franklin Esqr. / The American Ambassador, a / Paris
Notation: Hendrick John—Juin 13 1779—
